

 
Exhibit 10.6
 
[Form of]
 
STANDSTILL AGREEMENT
 
THIS STANDSTILL AGREEMENT (this "Agreement") is entered into as of
_______________ ___, 2005 (the "Effective Date") by and between Millennium Cell
Inc., a Delaware corporation (the "Company") and The Dow Chemical Company, a
Delaware corporation (“Dow”) together with its Affiliates, successors and
assigns, the "Restricted Party"). The foregoing parties to this Agreement are
each a "Party" and collectively the "Parties". Capitalized terms not defined
herein shall have the meanings ascribed to such terms in the Stock Purchase
Agreement (as defined below).
 
BACKGROUND STATEMENT
 
Pursuant to that certain Stock Purchase Agreement (the "Stock Purchase
Agreement") dated as of February 27, 2005 between the Company and Dow, executed
simultaneously herewith, Dow will obtain the right to receive shares of the
Company’s Series A Preferred Stock, Series B Preferred Stock and/or warrants to
purchase shares of the Company's Common Stock. The Company has required, as a
material inducement to its consummation of the transactions contemplated by the
Stock Purchase Agreement, that Dow enter into this Agreement, whereby Dow agrees
to limit future acquisitions by the Restricted Party of the capital stock of the
Company for the time periods and on the terms set forth herein.
 
STATEMENT OF AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the Parties agree as follows:
 



--------------------------------------------------------------------------------



ARTICLE I.
DEFINED TERMS
 
1.1   Defined Terms. Capitalized terms used in this Agreement shall have the
meanings ascribed to such terms in the Stock Purchase Agreement. In addition, as
used in this Agreement the following terms shall have the following meanings:
 
"Company Voting Securities" means, collectively, the Common Stock, any other
class of capital stock of the Company issued and outstanding, and any other
securities, warrants or options or rights of any nature (whether or not issued
by the Company) that are convertible into, exchangeable for, or exercisable for
the purchase of, or otherwise give the holder thereof any rights in respect of
any class or series of Company securities that is entitled to vote generally for
the election of directors.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
"Transfer" means, as a noun, any transfer, sale, assignment, exchange, charge,
pledge, gift, hypothecation, conveyance, encumbrance or other disposition
whether direct or indirect, voluntary or involuntary, by operation of Applicable
Law or otherwise and, as a verb, directly or indirectly, voluntarily or
involuntarily, by operation of Applicable Law or otherwise, to transfer, sell,
assign, exchange, charge, pledge, give, hypothecate, convey, encumber or
otherwise dispose of.
 
ARTICLE II.
REPRESENTATIONS AND WARRANTIES
 
Each of the Parties hereby represents and warrants with respect to itself only
that: 
 
(a)   it has the corporate power and authority to enter into this Agreement and
to perform its obligations hereunder;
 
(b)   this Agreement constitutes its valid and legally binding obligation,
enforceable in accordance with the terms hereof except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and (b) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies;
 
 


 2

--------------------------------------------------------------------------------



(c)   neither the execution and the delivery of this Agreement, nor the
consummation of the transactions contemplated hereby by it, will (i) violate any
Applicable Law or any provision of its certificate of incorporation, bylaws or
(ii) conflict with, result in a breach of, constitute a default under, result in
the acceleration of, create in any party thereto the right to accelerate,
terminate, modify, or cancel, or require any notice under any material
agreement, contract, lease, license, instrument or other material arrangement to
which it is a party or by which it is bound or to which any of its material
assets is subject (or result in the imposition of any lien, security interest or
other encumbrance upon any of its assets);
 
(d)   it need not give any notice to, make any filing with, or obtain any
consent or authorization of any Person not already been obtained in order to
consummate the transactions contemplated by this Agreement; and
 
(e)   in the case of Dow, except for agreements expressly contemplated in, or
entered into for the purpose of consummating the transactions contemplated in,
the Stock Purchase Agreement, Dow does not currently have any agreement,
arrangement or understanding with any other Person or group with respect to
acquiring, holding, voting or disposing of Company Voting Securities.
 
ARTICLE III.
STANDSTILL
 
3.1   Standstill Periods.
 
(a)   During the period commencing on the date hereof and ending on the later of
the third anniversary of the Effective Date or the first anniversary of the date
of the termination by Dow other than for Cause (as defined in the Joint
Development Agreement) of the Joint Development Agreement pursuant to the terms
thereof (the "Acquisition Standstill Period"), except as specifically approved
in writing in advance by the Board of Directors of the Company, the Restricted
Party shall not in any manner, directly or indirectly, either individually or
acting in concert with any Person or Persons publicly or privately propose,
encourage, solicit or participate in the solicitation of any Person to acquire,
offer to acquire or agree to acquire, by merger, tender offer, purchase or
otherwise, the Company or more than 50% of the outstanding capital stock or
assets of the Company.
 


 3

--------------------------------------------------------------------------------



 
(b)   During the period commencing on the date hereof and ending on the first
anniversary of the Effective Date (the “Solicitation Standstill Period”), except
as specifically approved in writing in advance by the Board of Directors of the
Company, the Restricted Party shall not, in any manner, directly or indirectly,
either individually or acting in concert with any Person or Persons make or
participate in any "solicitation" of “proxies” (as such terms are defined or
used in Regulation 14A under the Exchange Act) in opposition to any
recommendation of the Board of Directors of the Company with respect to the
Company Voting Securities or initiate or become a participant in any shareholder
proposal or "election contest" (as such term is defined or used in Rule 14 all
under the Exchange Act) with respect to the Company or any of its successors or
induce others to initiate the same, or otherwise seek to advise or influence any
Person with respect to the voting of any voting securities of the Company or any
of its successors.
 
(c)   Notwithstanding the foregoing, if Dow terminates the Joint Development
Agreement for Cause (an “Early Termination Event”), then the Acquisition
Standstill Period and the Solicitation Standstill Period shall be terminated
immediately upon the occurrence of the Early Termination Event without any
further action by the Parties.
 
3.2   Limitation. Notwithstanding anything herein to the contrary, the
Restricted Party will not be deemed to be in breach or violation of this
Agreement if the Restricted Party (a) acquires another stockholder of the
Company or any voting interests in another stockholder of the Company; (b)
transfers or tenders any Company Voting Securities to any third party which is
not an Affiliate of Dow, including, without limitation, in connection with a
merger, tender offer, or purchase by such third party of the Company or more
than 50% of the outstanding capital stock or assets of the Company or (c) votes
Company Voting Securities in any manner, including, without limitation, in any
“solicitation” of “proxies” initiated by any third party which is not an
Affiliate of Dow.
 


 4

--------------------------------------------------------------------------------



ARTICLE IV.
MISCELLANEOUS
 
 
4.1   Remedies. Each of the Parties acknowledges and agrees that (a) the
provisions of this Agreement are reasonable and necessary to protect the proper
and legitimate interests of the Parties and (b) the Parties may be irreparably
damaged in the event any of the provisions of this Agreement were not performed
in accordance with their specific terms or were otherwise breached. It is
accordingly agreed that each of the Parties shall be entitled to preliminary and
permanent injunctive relief to prevent breaches of the provisions of this
Agreement by any other Party without the necessity of proving actual damages or
of posting any bond, and to enforce specifically the terms and provisions hereof
and thereof in any court of the United States or any state thereof having
jurisdiction, which rights shall be cumulative and in addition to any other
remedy to which the Parties may be entitled hereunder or at law or equity.
 
4.2   No Third-Party Beneficiaries. This Agreement shall not confer any rights
or remedies upon any Person other than the Parties, their respective successors
and permitted transferees and assigns.
 
4.3   Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the Parties with respect to the
subject matter hereof and supersedes any prior understandings, agreements, or
representations by or among the Parties, written or oral, to the extent they
relate in any way to the subject matter hereof.
 
4.4   Succession and Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
transferees and assigns. No Party may assign either this Agreement or any of its
rights, interests or obligations hereunder without the prior written approval of
the other Parties.
 
4.5   Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. This Agreement may also be executed and
delivered by facsimile signature and in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
 



--------------------------------------------------------------------------------



4.6   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
principles of conflict of laws.
 
4.7   Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given: (a)
upon personal delivery to the Party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next Business Day, (c) five (5)
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the address or
facsimile number set forth below or to such other address or facsimile number as
delivered by notice to the other in accordance with this Section 4.7:
 
 
If to the Company:
 
Millennium Cell Inc.
1 Industrial Way West
Eatontown, New Jersey 07724
Attention: President
Facsimile: (732) 542-4010


With a copy to:


Dickstein Shapiro Morin & Oshinsky LLP
2101 L Street, N.W.
Washington, D.C. 20031-1526
Attention: Neil Lefkowitz
Facsimile: 202.887.0689


If to Dow:


The Dow Chemical Company
2030 Dow Center
Midland, Michigan 48674
Attention: Director, Natural Resources Platform, Dow Ventures
Facsimile: 989.638.7133




 6

--------------------------------------------------------------------------------



With a copy to:


The Dow Chemical Company
2030 Dow Center
Midland, Michigan 48674
Attention: Business Counsel, Dow Ventures
Facsimile: 989.636.7594
 
King & Spalding LLP
1700 Pennsylvania Avenue, N.W.
Washington, D.C. 20006
Attention: David Gibbons
Facsimile: 202.626.3737
 
4.8   Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any Party under this Agreement, upon any breach or default of
any other Party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any Party of any breach or
default under this Agreement, or any waiver on the part of any Party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.
 
 
4.9   Dispute Resolution. Any unresolved controversy or claim arising out of or
relating to this Agreement, except as otherwise provided in this Agreement,
shall be submitted to arbitration by one arbitrator mutually agreed upon by the
Parties, and if no agreement can be reached within 30 days after names of
potential arbitrators have been proposed by the American Arbitration Association
(the “AAA”), then by one arbitrator having reasonable experience in corporate
finance transactions of the type provided for in this Agreement and who is
chosen by the AAA. The arbitration shall take place in the District of Columbia,
in accordance with the AAA rules then in effect, and judgment upon any award
rendered in such arbitration will be binding and may be entered in any court
having jurisdiction thereof. There shall be limited discovery prior to the
arbitration hearing as follows: (a) exchange of witness lists and copies of
documentary evidence and documents relating to or arising out of the issues to
be arbitrated, (b) depositions of all Party witnesses and (c) such other
depositions as may be allowed by the arbitrators upon a showing of good cause.
Depositions shall be conducted in accordance with the Federal Rules of Civil
Procedure, the arbitrator shall be required to provide in writing to the parties
the basis for the award or order of such arbitrator, and a court reporter shall
record all hearings, with such record constituting the official transcript of
such proceedings. The arbitrator shall be awarded reasonable attorney’s fees,
costs, and necessary disbursements in addition to any other relief to which the
arbitrator determines a Party to be entitled. Each of the Parties consents to
personal jurisdiction for any equitable action sought in the U.S. District Court
for the District of Columbia or any court of the District of Columbia having
subject matter jurisdiction.
 
 


 7

--------------------------------------------------------------------------------



4.10   Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by each of the
Parties. No waiver by any Party of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.
 
4.11   Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. Upon any such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties hereto
will negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in an acceptable manner to
the end that the obligations and restrictions contemplated by this Agreement are
consummated to the extent possible.
 
 
[Signature page follows.]
 
 


 
 


 


 8

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, each of the Parties has executed this Agreement as of the
date first written above.
 
MILLENNIUM CELL INC.


BY: _______________________________
Name:
Title:








THE DOW CHEMICAL COMPANY


By: __________________________
Name:
Title:





 9

--------------------------------------------------------------------------------


